Kirby, J., (after stating the facts). The testimony on the part of the appellant tends to show that the bank cashier sold and delivered the scrip for the sum of $380 on the promise of I. R. Goodman to pay the whole amount in cash if he could procure $280 of it from the other defendants, or execute the $380 note in payment therefor, in case the cash was not paid. It is true, he made a statement also that he did not tell Goodman that he would let the scrip out on what he said, but, from his answers to the other questions at the time, it is probable this statement was made relative to selling the scrip upon the Goodman proposition to pay the $100 in cash himself and keep the note of the other defendants for the payment of the balance. Where there is any evidence tending to establish an issue in favor of the party against whom the verdict is directed, it is error to take the case from the jury; and in determining on appeal the correctness of the trial court’s action in directing a verdict for either party, the rule is to take that view of the evidence that is most favorable to the party against whom the verdict is directed. Williams v. St. Louis & S. F. Rd. Co., 103 Ark. 401. If no other testimony had been introduced upon the trial, and the jury had returned a verdict in favor of appellant, it could not have been reversed for want of sufficient testimony to support it, and the court erred in directing the verdict against it. The case does not appear to have been fully developed, and for said error the .judgment is reversed, and the cause remanded for a new trial.